Exhibit 10.84

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

 

This Amendment, dated as of May 31, 2003, is made by and between RF MONOLITHICS,
INC., a Delaware corporation (the “Borrower”), and WELLS FARGO BANK MINNESOTA,
N.A., a national banking association (the “Lender”).

 

Recitals

 

The Borrower and the Lender are parties to that certain Amended and Restated
Credit and Security Agreement dated as of February 3, 2003 (the “Credit
Agreement”). Capitalized terms used in this Amendment which are defined in the
Credit Agreement shall have the same meanings as defined therein, unless
otherwise defined herein.

 

The Borrower has requested that certain amendments be made to the Credit
Agreement and the other Loan Documents, which the Lender is willing to make
pursuant to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1. New Defined Term. Section 1.1 of the Credit Agreement is amended by adding
the following new definition in alphabetical order to read in its entirety as
follows:

 

“Special Charges” means (i) certain non-cash charges associated with a write-off
by the Borrower of certain Inventory and Equipment, and (ii) certain non-cash
charges associated with the issuance of new warrants to the Lender pursuant to
the 2003 Warrant Agreement, provided, however, that such charges shall be no
less than $3,700,000 in the aggregate.

 

2. Amendment to Section 6.15. Section 6.15 of the Credit Agreement is amended
and restated in its entirety to read as follows:

 

Minimum Book Net Worth. The Borrower will maintain, during each period described
below, its Book Net Worth in an amount not less than the amount set forth below:

 

(a) From March 1, 2003 through May 31, 2003, a minimum Book Net Worth of not
less than an amount equal to $3,950,000 less than the Book Net Worth as at the
prior FYI; and

 

(b) From June 1, 2003 through August 31, 2003, a minimum Book Net Worth of not
less than an amount equal to $3,800,000 less than the Book Net Worth as at the
prior FYE.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Special Charges are not taken during the
fiscal quarter ending May 31, 2003, the covenants for the above-listed periods
will be adjusted to new levels to be determined by the Lender in its sole
discretion.

 

3. Amendment to Section 6.16. Section 6.16 of the Credit Agreement is amended
and restated in its entirety to read as follows:

 

Quarterly Minimum Net Income. The Borrower will achieve (a) during the nine
month fiscal period ending on May 31, 2003, a minimum Net Income of greater than
<$3,950,000>; and (b) during the fiscal year ending on August 31, 2003 a minimum
Net Income of greater than <$3,800,000>. Notwithstanding the foregoing, if the
Special Charges are not taken during the fiscal quarter ending May 31, 2003, the
covenants for the above-listed periods will be adjusted to new levels to be
determined by the Lender in its sole discretion.

 

4. Amendment to Section 6.17. Section 6.17 of the Credit Agreement is amended
and restated in its entirety to read as follows:

 

Monthly Minimum Net Income. The Borrower will achieve, as of the end of each
month (a) during the fiscal period ended May 31, 2003, a minimum Net Income of
greater than <$4,000,000>; and (b) thereafter, a minimum Net Income of greater
than <$300,000>. Notwithstanding the foregoing, if the Special Charges are not
taken during the fiscal quarter ending May 31, 2003, the covenants for the
above-listed periods will be adjusted to new levels to be determined by the
Lender in its sole discretion.

 

5. Amendment to Section 6.18. Section 6.18 of the Credit Agreement is amended
and restated in its entirety as follows:

 

New Covenants. On or before November 30, 2003, the Borrower and the Lender shall
agree on new covenant levels for Sections 6.15, 6.16, 6.17 and 7.10 for periods
after such date. The new covenant levels will be based on Borrower’s projections
for such periods and will be set by the Lender in accordance with past
practices.

 

6. Amendment to Exhibit C. Exhibit C to the Credit Agreement is hereby amended
to be in the form of Exhibit C to this Amendment.

 

7. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.

 

8. Conditions Precedent. This Amendment shall be effective as of the date hereof
when the Lender shall have received an executed original hereof, together with
each of the following, each in substance and form acceptable to the Lender in
its sole discretion:

 

(a) A Certificate of the Secretary of the Borrower certifying as to (i) the
resolutions of the board of directors of the Borrower approving the execution
and delivery of this Amendment, (ii) the fact that the certificate of
incorporation and bylaws of the Borrower, which were certified and delivered to
the Lender pursuant to the

 

2



--------------------------------------------------------------------------------

Certificate of Secretary dated as of February 3, 2003, continue in full force
and effect and have not been amended or otherwise modified except as set forth
in the Certificate to be delivered, and (iii) certifying that the officers and
agents of the Borrower who have been certified to the Lender, pursuant to the
Certificate of Secretary dated as of February 3, 2003, as being authorized to
sign and to act on behalf of the Borrower continue to be so authorized or
setting forth the sample signatures of each of the officers and agents of the
Borrower authorized to execute and deliver this Amendment and all other
documents, agreements and certificates on behalf of the Borrower.

 

(b) That certain Amendment to Deed of Trust, Security Agreement, Assignment of
Rents and Fixture Financing Statement by and between the Borrower and the
Lender.

 

(c) Financing statement amendments as the Lender may require.

 

(d) Such other matters as the Lender may require.

 

9. Representations and Warranties. The Borrower hereby represents and warrants
to the Lender as follows:

 

(a) The Borrower has all requisite power and authority to execute this Amendment
and to perform all of its obligations hereunder, and this Amendment has been
duly executed and delivered by the Borrower and constitutes the legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms.

 

(b) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and do not (i)
require any authorization, consent or approval by any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, (ii)
violate any provision of any law, rule or regulation or of any order, writ,
injunction or decree presently in effect, having applicability to the Borrower,
or the articles of incorporation or by-laws of the Borrower, or (iii) result in
a breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected.

 

(c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

 

10. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.

 

11. No Waiver. The execution of this Amendment and acceptance of any documents
related hereto shall not be deemed to be a waiver of any Default or Event of
Default, breach or default under the Credit Agreement or breach, default or
event of default under any Security

 

3



--------------------------------------------------------------------------------

Document or other document held by the Lender, whether or not known to the
Lender and whether or not existing on the date of this Amendment.

 

12. Release. THE BORROWER HEREBY ABSOLUTELY AND UNCONDITIONALLY RELEASES AND
FOREVER DISCHARGES THE LENDER, AND ANY AND ALL PARTICIPANTS, PARENT
CORPORATIONS, SUBSIDIARY CORPORATIONS, AFFILIATED CORPORATIONS, INSURERS,
INDEMNITORS, SUCCESSORS AND ASSIGNS THEREOF, TOGETHER WITH ALL OF THE PRESENT
AND FORMER DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES OF ANY OF THE FOREGOING,
FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY KIND, NATURE OR
DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR UPON CONTRACT OR TORT OR UNDER
ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH THE BORROWER HAS HAD, NOW HAS OR
HAS MADE CLAIM TO HAVE AGAINST ANY SUCH PERSON FOR OR BY REASON OF ANY ACT,
OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING FROM THE BEGINNING OF TIME
TO AND INCLUDING THE DATE OF THIS AMENDMENT, WHETHER SUCH CLAIMS, DEMANDS AND
CAUSES OF ACTION ARE MATURED OR UNMATURED OR KNOWN OR UNKNOWN.

 

13. Costs and Expenses. The Borrower hereby reaffirms its agreement under the
Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrower specifically
agrees to pay all fees and disbursements of counsel to the Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses.

 

14. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.

 

15. Governing Law; Jurisdiction, Venue; Waiver of Jury Trial. This Amendment and
the Loan Documents shall be governed by and construed in accordance with the
substantive laws (other than conflict laws) of the State of Texas. Each party
hereto hereby (i) consents to the personal jurisdiction of the state and federal
courts located in the State of Texas in connection with any controversy related
to this Amendment; (ii) waives any argument that venue in any such forum is not
convenient, (iii) agrees that any litigation initiated by the Lender or the
Borrower in connection with this Amendment or the other Loan Documents shall be
venued in either the District Court of Collin County, Texas, or the United
States District Court for the Northern District of Texas; and (iv) agrees that a
final judgment in any such suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. THE PARTIES WAIVE ANY RIGHT TO

 

4



--------------------------------------------------------------------------------

TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS
AMENDMENT.

 

16. ENTIRE AGREEMENT. THIS AMENDMENT AND ALL OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

(Signature Page Follows)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

WELLS FARGO BANK MINNESOTA, N.A.

 

RF MONOLITHICS, INC.

By  

/s/    B. K. YOUNG

--------------------------------------------------------------------------------

  By  

/s/    DAVID M. KIRK

--------------------------------------------------------------------------------

Name: Bradford K. Young

     

David M. Kirk

Title: Vice President

     

President



--------------------------------------------------------------------------------

Exhibit C



--------------------------------------------------------------------------------

Compliance Certificate

 

TO:

  

 

--------------------------------------------------------------------------------

          Wells Fargo Bank Minnesota, N.A.     

DATE:

                               , 20         

RE:

   RF MONOLITHICS, INC.           Financial Statements     

 

In accordance with our Amended and Restated Credit and Security Agreement dated
as of February 3, 2003 (as amended, the “Credit Agreement”), attached are the
financial statements of RF MONOLITHICS, INC. (the “Borrower”) as of and for
                        ,          (the “Reporting Date”) and the year-to-date
period then ended (the “Current Financials”). All terms used in this certificate
have the meanings given in the Credit Agreement.

 

I certify that the Current Financials have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and fairly present the Borrower’s
financial condition and the results of its operations as of the date thereof.

 

Events of Default. (Check one):

 

  ¨   The undersigned does not have knowledge of the occurrence of a Default or
Event of Default under the Credit Agreement except as otherwise previously
reported in writing to Wells Fargo Bank Minnesota, N.A.

 

  ¨   The undersigned has knowledge of the occurrence of a Default or Event of
Default under the Credit Agreement and attached hereto is a statement of the
facts with respect thereto.

 

Financial Covenants. I further hereby certify as follows:

 

17. Minimum Tangible Net Worth. Pursuant to Section 6.14 of the Credit
Agreement, as of the Reporting Date, the Borrower’s Tangible Net Worth was
$                     which ¨ satisfies ¨ does not satisfy the requirement set
forth in Section 6.14 that the Borrower’s Tangible Net Worth be not less than
$1.00 as of the end of each month.

 

18. Minimum Book Net Worth. Pursuant to Section 6.15 of the Credit Agreement, as
of the Reporting Date the Borrower’s Book Net Worth was $                    
which ¨ satisfies ¨ does not satisfy the requirement that its Book Net Worth be
not less than the amount set forth below:

 

(a) From March 1, 2003 through May 31, 2003, a minimum Book Net Worth of not
less than an amount equal to $3,950,000 less than the Book Net Worth as at the
prior FYI; and



--------------------------------------------------------------------------------

(b) From June 1, 2003 through August 31, 2003, a minimum Book Net Worth of not
less than an amount equal to $3,800,000 less than the Book Net Worth as at the
prior FYE.

 

19. Quarterly Minimum Net Income. Pursuant to Section 6.16 of the Credit
Agreement, as of the Reporting Date the Borrower’s Net Income was
$                     which ¨ satisfies ¨ does not satisfy the requirement that
it achieve Net Income at all times as follows: (a) during the nine month fiscal
period ending on May 31, 2003, a minimum Net Income of greater than
<$3,950,000>; and (b) during the fiscal year ending on August 31, 2003 a minimum
Net Income of greater than <$3,800,000>.

 

20. Monthly Minimum Net Income. Pursuant to Section 6.17 of the Credit
Agreement, as of the Reporting Date the Borrower’s Net Income was
$                     which ¨ satisfies ¨ does not satisfy the requirement that
the Borrower achieve as of the end of each month, a minimum Net Income of
greater than (a) during the fiscal period ended May 31, 2003, a minimum Net
Income of greater than <$4,000,000>; and (b) thereafter, a minimum Net Income of
greater than <$300,000>.

 

21. Capital Expenditures. Pursuant to Section 7.10 of the Credit Agreement, for
the year-to-date period ending on the Reporting Date, the Borrower has expended
or contracted to expend during the fiscal year ended                     ,
20    , for Capital Expenditures, $                     in the aggregate, of
which $                     is unfinanced, which ¨ satisfies ¨ does not satisfy
the requirement that such expenditures not exceed (a) $3,500,000 in the
aggregate during the fiscal year ending August 31, 2003, and (b) for each fiscal
year thereafter, the sum of $1,000,000 plus the lesser of (i) 50% of Net Income
for the current fiscal year, or (ii) 50% of Excess Cash Flow for the current
fiscal year.

 

Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP.

 

RF MONOLITHICS, INC.

By

 

 

--------------------------------------------------------------------------------

   

Its Chief Financial Officer